PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Jianguo Mei, et al.			                 :	

Application No.  16/177,207
:	DECISION ON PETITION
Filed:      October 31, 2018
:
Attorney Docket No. 67741-02

This is a decision on the petition under 37 CFR 1.181(a) to withdraw the holding of abandonment, filed December 14, 2020.

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted.

This application was held abandoned on August 13, 2020, after it was believed that a proper response was not timely filed to the Notice of Non-Compliant Amendment mailed on June 12, 2020.  The notice allowed a shortened statutory period for reply of two month (2) months from its mailing date.  Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  A Notice of Abandonment was mailed on October 14, 2020, indicating that a reply to the notice was not received.

The instant petition under 37 CFR 1.181 was filed on December 14, 2020.  Petitioner maintains that a proper and timely reply was filed on March 22, 2018. Applicant states in pertinent part that:

In response to the Notice of Abandonment mailed October 14, 2020 (“Notice’’), please find this request to withdraw the holding of abandonment in accordance with MPEP § 711.03(c) Section I and 37 C.F.R. 1.181(a) and (b). Applicant believes no fees are required.

The Notice states that the application is abandoned due to Applicant’s failure to timely file a proper reply to the non-compliant amendment mailed June 12, 2020.

Applicant contends that the Notice was issued in error, and the application is not in fact abandoned. Therefore, Applicant requests withdrawal of the holding of abandonment for the following reasons:

1. The Notice of Non-Compliant Amendment gave the Applicant two months from the
mail date of the notice to supply the correction and 5 months extensions of time under 37 C.F.R. 1.136(a) only if the non-compliant amendment is a non-final amendment; and

2. The non-compliant amendment is a non-final amendment; therefore, the Applicant
has up to and including January 12, 2021 to reply to the Notice of Non-Compliant Amendment and pay extension of time fees under the provisions of 37 C.F.R. 1.136(a).

Petition, filed December 14, 2020, pgs. 1-2

Applicant is directed to 37 CFR 1.135(c) that states:

(c) When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may be given a new time period for reply under § 1.134 to supply the omission.

It is noted that 37 CFR 1.134 provides:

§ 1.134 Time period for reply to an Office action.

An Office action will notify the applicant of any non-statutory or shortened statutory time period set for reply to an Office action. Unless the applicant is notified in writing that a reply is required in less than six months, a maximum period of six months is allowed.

Section 710.02(b)  of the Manual of Patent Examining Procedure, (MPEP) provides, in pertinent part, that:

Under the authority given him or her by 35 U.S.C. 133, the Director of the USPTO has directed the examiner to set a shortened period for reply to every action. The length of the shortened statutory period to be used depends on the type of reply required. Some specific cases of shortened statutory periods for reply are given below. These periods may be changed under special, rarely occurring circumstances.

A shortened statutory period may not be less than 30 days (35 U.S.C. 133).

The Patent Law Treaty (PLT), which entered into force with respect to the United States on December 18, 2013, provides for a time period of at least two months for replies to most Office actions and other notices. The Office has certain pilot programs that are not encompassed by this requirement of the PLT and set a time period of less than two months for reply.

2 MONTHS
(A) Requirement for restriction or election of species only (no action on the merits) ...... MPEP §§ 809.02(a) and 817.
(B) When a reply by an applicant for a non-final Office action is bona fide but includes an inadvertent omission, the examiner may set a 2 month shortened statutory time period to correct the omission .... MPEP §§ 710.01 and 714.03.

The above-cited rules and MPEP sections make plain that the period in which to respond to the Notice of Non-Compliant Amendment issued after a response to a non-final Office action is filed is a statutory period for reply of six months from the mailing date of the Non-Compliant Amendment giving applicant a shortened period in which to respond of two months and allowing a maximum extension of time under 37 CFR 1.136(a) of four months thereafter. 

A review of the application file record reveals that the maximum statutory period to respond to the Notice of Non-Compliant Amendment expired at midnight EST on Monday, December 14, 2020. See 37 CFR 1.7. Thus, the response filed on December 14, 2020, is considered timely with an extension of under 37 CFR 1.136(a) within the fourth month. It is noted that applicant obtained an extension of time within the fifth month on December 14, 2020, however. The extension of time within the fifth month cannot be accorded to the subject period for reply because the period for reply to the Notice of Non-Compliant Amendment is a statutory period for reply that cannot exceed six months.  The monies for the extension of time within the fifth month will be applied to an extension of time within the fourth month which is $1,160.00. The remaining amount of $420.00 will be refunded to the deposit account.

Based on the aforementioned, it appears that the application was improperly held abandoned as a response to the Notice of Non-Compliant Amendment was received on December 14, 2020, prior to expiration of the statutory period set for reply to the Notice of Non-Compliant Amendment.  The holding of abandonment is withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 3897 further processing, including consideration of the reply filed on December 14, 2020.

Questions regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET